Citation Nr: 1109146	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from June 1995 to January 2000 (unconfirmed) and January 2003 to January 2005 (confirmed).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for sarcoidosis and assigned a noncompensable rating, effective January 6, 2005.  Since this increase did not constitute a full grant of the benefits sought, the sarcoidosis rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran testified before the undersigned in February 2009 at a Travel Board hearing at the RO.  In a July 2009 decision, the Board remanded this issue.  This issue is now ready for appellate review.  

The issues of service connection for asthma to include as secondary to sarcoidosis and service connection for narcolepsy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 27, 2009, the Veteran's sarcoidosis was not productive of pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids, or by a Forced Expiratory Volume in One Second (FEV-1) measurement of 56 to 70 percent predicted, a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) measurement of 56 to 70 percent, or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measurement of 56 to 65 percent predicted.

2.  From March 27, 2009, the Veteran's sarcoidosis resulted in a pulmonary function test result on DLCO of 65 percent predicted; his sarcoidosis did not result in pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, or, DLCO (SB) of 40 to 55 percent predicted, or, maximum oxygen consumption of 15 to 20 ml/kg in (with cardio respiratory limit).  

3.  From January 8, 2010, the Veteran's sarcoidosis resulted in a pulmonary function test result on FEV1 of 43 percent predicted; however, his sarcoidosis did not cause FEV-1 less than 40 percent of predicted value, or, FEV-1/FVC less than 40 percent, or, DLCO (SB) less than 40 percent predicted, or, maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure) or, right ventricular hypertrophy, or, pulmonary hypertension (shown by Echo or cardiac catheterization), or, episode(s) of acute respiratory failure, or, required outpatient oxygen therapy; and she has not had progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  


CONCLUSIONS OF LAW

1.  Prior to March 27, 2009, the schedular criteria for a rating in excess of 10 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6846-6600 (2010).

2.  From March 27, 2009, the schedular criteria for a rating of 30 percent for sarcoidosis have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6846-6600 (2010).

3.  From January 8, 2010, the schedular criteria for a rating of 60 percent for sarcoidosis have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6846-6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In August 2005, the RO informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nevertheless, a VCAA letter specifically pertinent to the "higher rating" issue was sent in September 2009.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The January 2010 VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran and provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examination in this case is adequate upon which to base a decision.  The examination report satisfies 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App. 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, the Veteran's separate and distinct disabilities should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is service connected for sarcoidosis with a 10 percent disability rating assigned under 38 C.F.R. § 4.97, Diagnostic Code 6846-6600.  The 10 percent was assigned per the criteria of Diagnostic Code 6600.  

Under Diagnostic Code 6600 (chronic bronchitis) a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted value, or, the ratio of FEV-1 to FVC of 71 to 80 percent or, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or, DLCO (SB) of 40 to 55 percent predicted, or, maximum oxygen consumption of 15 to 20 ml/kg in (with cardio respiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or, FEV-1/FVC less than 40 percent, or, DLCO (SB) less than 40 percent predicted, or, maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or, cor pulmonale (right heart failure) or, right ventricular hypertrophy, or, pulmonary hypertension (shown by Echo or cardiac catheterization), or, episode(s) of acute respiratory failure, or, requires outpatient oxygen therapy.  See Id.

Under Diagnostic Code 6846 (sarcoidosis) the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement under specific body system involved.  A noncompensable evaluation is assigned where there is chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  Where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids a 30 percent evaluation is assigned.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control warrants a 60 percent evaluation.  A 100 percent evaluation is assigned for cor pulmonale, or cardiac involvement with congestive heart failure, or, progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  See Id.

As noted, service connection for sarcoidosis has been granted effective January 2005, the day following the Veteran's discharge from service.  

Post-service, VA and private medical records reflect treatment.  

In 2005, the Veteran was treated by F. M. Morales, M.D., FCCP.  In a February 2005 report, this physician noted that the Veteran had a history of sarcoidosis after undergoing a biopsy of a left cervical lymph node.  Pathology showed the presence of non-caseating granulomas.  The Veteran reported that she had been experiencing some intermittent coughing over the past years with some reduction in exercise tolerance.  A computerized tomography (CT) showed the presence of hilar adenopathies.  Current examination was remarkable for reduced exercise tolerance and cough.  Her respiratory effort appeared normal.  Percussion was equal bilaterally without evidence of egophony.  On palpation, the fremitus was equal on both sides.  Auscultation showed no evidence of wheezes, crackles, or other adventitial sounds.  Cardiovascular abnormality was indicated.  Pulmonary function testing showed FVC of 1.65 liters or 39 percent predicted of 1.63 liters or 46 percent predicted with FEV1 of 99.  It was felt that these results were suboptimal.  Total lung capacity was 3.2 liters or 50 percent of predicted with a residual volume of 1.56 liters or 76 percent predicted.  Diffusion capacity was 17.2 or 69 percent predicted.  These volumes were consistent with a restricted pulmonary impairment as well as a reduction in diffusion capacity of moderate severity.  The diagnosis was sarcoidosis strongly suggested by the presence of bilateral hilar adenopathies and recent lymph node biopsy showing the presence of noncaseating granulomas.  

In April 2005, Dr. Morales noted that on her initial visit, the Veteran's chest x-rays showed the presence of hilar adenopathy with reduced lung volumes without clear evidence of interstitial disease.  Pulmonary function testing showed FVC of 1.6 liters or 39 percent predicted of 1.63 liters or 46 percent predicted with FEV1 of 99.  It was felt that these results were suboptimal.  Current examination was entirely consistent with the prior February 2005 findings.  The diagnosis was pulmonary sarcoidosis with mild interstitial prominence on plain radiograph with only mild respiratory symptoms.  The Veteran was examined the next months with similar results.  Dr. Morales indicated that he did not feel that steroid therapy was needed.  It was also noted that lung volumes showed no evidence of restrictive impairment with total lung capacity of 5.2 liters or 81 percent of predicted.  July 2005 testing revealed FVC of 2.6 liters or 61 percent predicted with FEV1 of 2.58 liters or 73 percent predicted, which was unchanged, according to the physician, from the prior findings.  

The pulmonary function tests as indicated above, as well as the medication status (no steroid use) are compatible with no more than a 10 percent rating.  

In October 2005, the Veteran was afforded a VA examination.  It was noted that sarcoidosis had been diagnosed in January 2005, during service.  Sarcoidosis was confirmed via removal of a lymph node from her neck.  The resulting scar was not tender.  Examination of the chest was normal.  The lungs were clear, bilaterally.  There were no rales or wheezing heard.  No cardiovascular abnormality was shown.  The diagnosis was sarcoidosis.  

In April 2005, a private computerized tomography (CT) of the lungs was performed which yielded the impression of extensive amounts of mediastinal and bilateral hilar soft tissue density which likely represented lymphadenopathy associated with the history of sarcoidosis.  A January 2006 chest x-ray revealed a stable examination demonstrating perihilar lymphadenopathy and scattered pulmonary nodules, consistent with the history of sarcoidosis.  

In February 2006, the Veteran was again seen by Dr. Morales.  It was noted that the Veteran's respiratory symptoms had spontaneously resolved.  On examination, her respiratory effort appeared normal.  Percussion was equal bilaterally without evidence of egophony.  On palpation, the fremitus was equal on both sides.  Auscultation showed no evidence of wheezes, crackles, or other adventitial sounds.  Cardiovascular abnormality was indicated.  Chest x-rays had not changed.  The assessment was sarcoidosis manifested by Mediastinal adenopathies with mild interstitial disease without significant changes in significant symptoms in the past year.  

In a January 2007 letter, Dr. Morales stated that he had treated the Veteran since February 2005 for lung conditions known as bronchial asthma of mild severity, sarcoidosis with restrictive impairment of mild to moderate severity.  Since June 2005, the Veteran had been taking medications to improve her breathing and prevent flare-ups.  He indicated that the medications were comprised of a "steroid like compound" and a "prednisone like" composition.  In April 2007, the Veteran was again seen by Dr. Morales.  The pulmonary function tests reflected suboptimal effort on her part.  Dr. Morales indicated that she had coronary sarcoidosis with an absence of any active symptoms.  Bronchial asthma was also diagnosed.  Dr. Morales stated that the Veteran had never required steroids.  Thus, the prior medications were not prescribed for the sarcoidosis, but rather the asthma.  

In May 2007, the Veteran was afforded another VA examination.  At that time, it was noted that the Veteran was working full-time.  She did not have cor pulmonale RVH, or pulmonary hypertension.  The examiner indicated that the Veteran was not taking medication for his sarcoidosis.  Pulmonary function tests revealed FVC of 85 percent predicted; FEV1 of 92 percent predicted; FEV1/FVC ratio of 86; FEF of 64 percent predicted; TLC of 80 percent predicted; RV of 76 percent predicted; and DLCO of 72 percent predicted.  The interpretation was normal spirometry, normal volumes, and normal diffusion.  Chest x-rays revealed hilar and Mediastinal adenopathy and coarse slightly nodular interstitial pattern bilaterally consistent with changes secondary to sarcoidosis.  The diagnosis was pulmonary sarcoidosis with mild to moderate restrictive impairment.  

The above findings of both Dr. Morales and VA continued to reflect a disability level of no more than 10 percent under the pertinent rating criteria per the pulmonary function tests and the lack of steroid use.  

Thereafter, the Veteran testified that the VA examiner in May 2007 had scolded her for not trying enough during her pulmonary testing and appeared to push her to retest until certain results were achieved.  As such, a new VA examination was requested and was conducted on January 8, 2010.  

Prior to that time, she again received additional private medical treatment from Dr. Morales.  When she was seen in October 2007, her sarcoidosis was noted to be asymptomatic.  The Veteran was also seen by Dr. Morales several times in 2009, in March, April, June, and July.  Each time that she was seen, it was noted that her sarcoidosis was quiescent or asymptomatic.  March 27, 2009 pulmonary function tests revealed FEV1 of 81 percent predicted, FEV1/FVC ratio of 100 percent, and DLCO of 65 percent predicted.  Chest x-rays revealed no definite evidence of active disease.  The DLCO findings were compatible with the rating criteria of 30 percent under Diagnostic Code 6600.  Dr. Morales did not indicate that the DLCO findings were not part of the sarcoidosis disability.

The later January 8, 2010 VA examination noted that with regard to medication, the Veteran used an Adair inhaler for asthma and a steroid ointment for his skin (a separately service-connected disability).  The examiner indicated that no medications were being used for the sarcoid.  There was no history of hospitalization.  There was also no history of hypertension, dizziness, syncope, angina, fatigue, productive cough, dyspnea, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, RVH, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea symptoms, spontaneous pneumothorax, bronchiectasis, pulmonary embolism, pleurisy, or empyma.  She had a positive history for non-productive cough, wheezing, non-anginal chest pain, and asthma.  She stated that the cough was near-constant, the wheezing was every day, and the chest pain occurred on exertion.  She indicated that she had clinical visit for exacerbation of one to two per year.  The frequency of the attacks was less than weekly, but at least monthly.  There was no history of orthopnea, paroxysmal nocturnal dyspnea, or swelling.  Cardiovascular examination did not reveal any abnormal findings.  Pulmonary function tests revealed the following findings: FVC of 62 percent predicted; FEV1 of 43 percent predicted; FEV1/FVC ratio of 58; FEF of 29 percent predicted; TLC of 63 percent predicted; RV of 60 percent predicted; and DLCO of 59 percent predicted.  The interpretation was moderate obstructive ventilatory defect, no response to bronchodilator; mild restrictive defect; and normal diffusion when volume considered.  

It was noted that the Veteran was employed on a full-time basis.  She had not lost any time from work due to her sarcoidosis.  The examiner indicated that the sarcoidosis was in remission and did not have any effect on her usual occupation or daily activities.  

The Board points out that the January 8, 2010 pulmonary function tests included an FEV1 finding which meets the criteria for 60 percent rating under Diagnostic Code 6600.  That code provides that any of the listed criteria satisfy the requirements for a higher rating as the word "or" is used.  Although the examiner indicated that the Veteran was "in remission," his pulmonary function tests were abnormal and this was not attributed to another disability.  The Veteran was specifically being examined to assess her disability level, including pulmonary function tests, due to the sarcoidosis.  Further, the examiner did not provide any suggestion or indication that the Veteran was using suboptimal effort or that she was not fully cooperating.  As such, the Board cannot discount the findings on the pulmonary function tests as not being accurately reflective of disability due to sarcoidosis.  

In applying the rating criteria to the pertinent evidence in this case, the Veteran's sarcoidosis was not productive of pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids until March 27, 2009, when her pulmonary function tests included a DLCO reading which met the criteria for 30 percent.  A higher rating was not warranted as the pulmonary function test did not yield findings consistent with a 60 percent rating nor did the sarcoidosis require systemic high dose (therapeutic) corticosteroids for control.  As noted, steroids were not prescribed.  

As of January 8, 2010, as noted, the pulmonary function tests included a finding of FEV1 of 43 percent predicted.  As explained above, the Board cannot discount that finding and is mindful that the case was remanded for the very purpose of ascertaining the current level of severity.  The Board cannot substitute its own judgment in place of the medical evidence.  Accordingly, a 60 percent rating is warranted as of January 8, 2010.  A higher rating is not warranted as the pulmonary function tests did not result in any findings consistent with the criteria; the Veteran has not had cor pulmonale (right heart failure) or, right ventricular hypertrophy, or, pulmonary hypertension (shown by Echo or cardiac catheterization), or, episode(s) of acute respiratory failure, or, required outpatient oxygen therapy; and she has not had progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 30 percent rating for sarcoidosis from March 27, 2009 and a 60 percent rating from January 8, 2010.  Prior to March 27, 2009, preponderance of the evidence is against a rating in excess of 10 percent.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sarcoidosis with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the disability itself markedly impacted her ability to perform his job.  The Veteran is employed full-time and has not lost any time from work.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  

What the Veteran has not shown in this case is that the service-connected disability's manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

Prior to March 27, 2009 entitlement to an initial rating in excess of 10 percent for sarcoidosis is denied.  

From March 27, 2009, entitlement to a rating of 30 percent for sarcoidosis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From January 8, 2010, entitlement to a rating of 60 percent for sarcoidosis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


